DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on January 11, 2021.  Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 8, and 15 in the response on 01/11/2021.  Claims 3, 10, and 17 have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-9, 11-16, and 18-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 15.  Claim 8 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
querying sales-specific data sources associated with at least one of a process, an organization, and an industry relevant for sales operations, wherein the online querying includes accessing at least one of a social media website, an online web portal and webpage associated with at least one of the process, the organization, and the industry relevant for the sales operations; retrieving and monitoring the queried sales-specific data sources; 
identifying an operation behavioral pattern from the monitored sales- specific data, based on predefined rules, the predefined rules configured based on the at least one of the process, the organization, and the industry; 
constructing a behavior model capturing the operation behavioral pattern using a pre-existing behavior model library; 
predicting a potential event relating to an order received to be fulfilled using the sales operation, based on the behavior model, wherein the potential event is indicative of an issue affecting the order, wherein the behavior model investigate previously encountered exceptions during a sales process and previously raised issues during the sales process to identify the potential event; and 
remediating, proactively, the issue affecting the order to automatically troubleshoot the order based on the previously encountered exceptions.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Data collection, pattern recognition, event prediction, proactive remediation, and automatic order troubleshooting recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The troubleshooting system in Claim 1 is not applying any computer components to the recited abstract limitations.  The non-transitory computer-readable medium include machine readable instructions that are executable by a processor in Claim 15 appears to be just software.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a system (claim 1) no computer hardware (claim 8) and/or non-transitory computer-readable medium include machine readable instructions to are executable by a processor (Claim 15). The i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0072] about implantation using general purpose or special purpose computing devices [computing machines such as but not limited to internal/external server clusters, quantum computers, desktops, laptops, smartphones, tablets and wearables which may be used to execute the OTA system 100 or may have the structure of the hardware platform 1000.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient 

Additionally the claim limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Data collection, pattern recognition, event prediction, proactive remediation, and automatic order troubleshooting recites concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Mental Processes” grouping of abstract ideas.  There is no language in at least claim(s) 8 (and 1) which positively recite a computer or processor.  The steps of collecting data, determining patterns, predicting or forecasting events, remediating potential problems, and order troubleshooting are all concepts performed by human function.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.  Applicants arguments with respect to the rejection under 35 U.S.C. § 101 (see remarks pages 10-26) begin with the 2019 PEG and step 2A, prong one analysis (remarks page 12).  
Applicant argues the Examiners position in the Non-Final Rejection that the claims are directed to a Certain Method of Organizing Human Activity.  The Applicant (remarks pages 12-13) recite much of the independent claim 1 and state that none of the recited features relates to certain methods of organizing human activity.  The Applicant further highlights seven limitations of the claim, such as, “online querying sales-specific data sources” which includes “the online querying includes accessing at least one of a social media website, an online web portal, and web page” which the Applicant argues (remarks page 14) do not include any method of organizing human activity.  
The Examiner does not find the argument persuasive for two reasons.  First there are only three possible primary groupings for abstract ideas and the Examiner must choose the best fit based on the claim limitations and the subject matter of the alleged invention.  In this case the claims are directed to 
Second, the analysis of each individual limitation with respect to certain methods of organizing human activity is not persuasive as each limitation may not be best fit in the grouping and also may be covered by functions, activities, and elements the courts have already determined to be well-understood, routine, and convention activities or insignificant extra solution activity when claimed in a merely generic manner.  For example, the Applicants argue the “querying of sales specific data sources” which falls into “receiving or transmitting data over a network [e.g. using the internet toy gather data] Symantic (MPEP 2106.05(d)II. i.) which finds the aspect of gathering data WRC when claimed in a mere generic fashion.  Additionally, using a model based on existing models to investigate patterns and check against previously known exceptions would relate to “Requiring the use of software to tailor information and provide to the user on a generic computer” Ultramerical, Inc. v. Hulu, LLC, (MPEP 2106.05(f) v.) and “Electronic recordkeeping Alice Corp. Pty. Ltd. V. CLS Bank Int’l” (MPEP 2106.05(d) II. iii.).  Therefore, arguing each individual limitation against the main grouping of abstract ideas is not persuasive. 

Arguments further include (remarks pages 14-15) that the amended limitations of claim 1 fail to be covered by the groupings under certain methods of organizing human activity.  Specifically the arguments allude to data associated with the process, the organization, and the industry relevant for sales operations is not covered under commercial interactions (certain methods of organizing human activity).  The Applicant further states that investigate previously encountered exceptions during a sales process and previously raised issues during the sales process to identify one of potential event or issue affecting the order” is not relevant to commercial interactions (certain methods of organizing human 

Applicant’s arguments (remarks page 16) include that the claims are not directed to Fundamental Economic Practices or Principles.  The Examiner agrees as this was not cited in the rejection of the claims.  At no point in the Non-Final Office Action did the Examiner point to the Economic Practicas as part of the rejection of the claims. 
Arguments further include that the recited features of the claims do not include matter relating to contracts, legal obligas, advertising, marketing or sales activities or behaviors, or business relations.  The Examiner disagrees because the limitations in part are for completing sale of a product or service.  The Examiner is not withdrawing the rejection of the claims under 35 U.S.C. § 101. 

Arguments (remarks page 18) proceed to Step 2A, prong 2 and argue that the claims are integrated into a practical application.  The Examiner disagrees with the arguments because there is a lack of computer hardware cited in the claims and the entirety of the limitations seem to be directed to software.  This equates to merely using a computer as a tool to perform the abstract idea.  The Examiner does not find technical improvement to the computer or to any well-understood, routine, and conventional function as the computer is performing generic functions and is mere instructions to implement the abstract idea on a computer.
The argument concusdes (remarks page 20) with the positon that the claims address the management of the order placement process in an effective or an efficient manner.  This is not persuasive because the efficicency of which something is done generically is not indicative of integration into practical application.  Similarly, use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
OIP Technologies, Inc., v. Amazon.com, Inc., [from PTAB decision]).  Therefore, the argument for effective or efficient manner is not persuasive as the courts and appeal board have not found generic claims to improvement to be significantly more.  

Regarding arguments (pages 21-22) directed to recommendations based on a hypotheses, the arguments are not persuasive for the independent claims as they are dependent.  Further, a recommendation is just that and unless positively recited is not a decision or suggestion that must be followed but merely a educated guess for the best course or division.  

Remarks (pages 22-23) cover claim limitations which are directed to data collection and analysis and pattern recognition which are elements which the courts have decided as conventional activities when performed on generic hardware in a generic manner.  Pattern recognition is not outside the scope of the human mind and does not have to be performed with a computer or processor.  The Examiner does not find the instant limitations to be an improvement to a particular technological environment.

Arguments continue (remarks pages 24-25) with Step 2B analysis of the claim. Applicant’s position is that the additional elements of recited claim 1 are unconventional in combination.  The Examiner does not agree.  First, the claims do not contain additional hardware elements (computer, processor) and the addition of a model based on existing models and troubleshooting solutions based on previous solutions does not make for unconventional combinations.  The claim language admittedly uses prior knowledge’s and prior models with sourced data collection to predict potential problems.  None of the presented limitations appear to be part of an unconventional combination. 

In summary, the amendments to the claims and the corresponding arguments are not persuasive to overcome the rejection.  The rejection of the claims under 35 U.S.C. § 101 remains at this time.  The claims are not in condition for allowance at this time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        March 12, 2021